Order made and entered on the 13th day of October, 1937, fining the defendant-appellant $250 and $50 costs and expenses and directing bim to turn over to the sheriff of Bangs county the sum of $5,000, *886with interest thereon from January 15, 1937, reversed on the law and the facts, without costs, and the motion to punish the defendant-appellant denied, without costs. We are of the opinion that the judgment may be enforced by means of execution and, therefore, does not furnish a basis for contempt proceedings, (Hennig v. Abrahams, 246 App. Div. 621, and cases therein cited.) The record fails to establish either willful, contumacious conduct in refusing to produce records, or false swearing. The examination in supplementary proceedings was never completed. The part completed was never read or signed by the judgment debtor. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.